582 So. 2d 152 (1991)
Vance S. TAYLOR, Appellant,
v.
STATE of Florida, Appellee.
No. 89-2259.
District Court of Appeal of Florida, Fourth District.
July 10, 1991.
Certification Denied August 8, 1991.
Richard L. Jorandby, Public Defender, and Louis G. Carres, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and James J. Carney, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Affirmed. An arrest warrant is not an "untried indictment, information or complaint" so as to trigger compliance with section 941.45, Florida Statutes (1989), the Interstate Agreement on Detainers statute. U.S. v. Bottoms, 755 F.2d 1349 (9th Cir.1985). See also Sharp v. State, 522 So. 2d 51 (Fla. 5th DCA 1988).
ANSTEAD and WARNER, JJ., and WALDEN, JAMES H., Senior Judge, concur.